Messmore, J.
The motion for rehearing and briefs in support thereof complain of the original opinion, in that the court mistakenly construed the action as one in tort, when, in fact, it was one for breach of contract of bailment.
The plaintiff’s petition sounds in contract and further contains a direct allegation of negligence, thus presenting' two aspects of recovery. Suffice it to say that the rules of law set forth in the opinion are applicable to the plaintiff’s cause of action, based on a breach of the bailment agreement. This supplemental statement is made as a means of clarification and to avoid confusion as to the nature of the action.
The motion for rehearing is denied.
Rehearing denied.